     Case 9:19-cv-00419-DNH-ATB Document 50 Filed 05/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

PRINCE RODGERS,

                      Plaintiff,

               -v-                             9:19-CV-419

DEBRA GUMBUS et al.,

                      Defendants.

---------------------------------

APPEARANCES:                                   OF COUNSEL:

PRINCE RODGERS
Plaintiff, Pro Se
43756
Westchester County Jail
P.O. Box 10
Valhalla, NY 10595

HON. LETITIA JAMES                             MARK G. MITCHELL, ESQ.
New York State Attorney General                Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

         ORDER ADOPTING REPORT & RECOMMENDATION

   On April 8, 2019, pro se plaintiff Prince Rodgers (“plaintiff”) filed this

action alleging that defendants violated his constitutional rights by

suspending his law library privileges while he was incarcerated at Franklin
      Case 9:19-cv-00419-DNH-ATB Document 50 Filed 05/27/21 Page 2 of 3




Correctional Facility. Dkt. No. 1. Several claims and defendants were

dismissed on initial review, Dkt. No. 7, and other claims and parties were

dismissed pre-answer for lack of subject matter jurisdiction and failure to

state a claim for relief, Dkt. No. 31.

   Thereafter, the parties conducted discovery into plaintiff’s (1) First

Amendment access-to-courts claims against defendants Gumbus, LaClair,

Foster, and King; and (2) First Amendment retaliation claims against

Gumbus and LaClair. Defendants moved for summary judgment on these

claims on November 20, 2020. Dkt. No. 40.

   On May 10, 2021, U.S. Magistrate Judge Andrew T. Baxter advised by

Report & Recommendation that defendants’ motion for summary judgment

be granted and that plaintiff’s complaint be dismissed. Dkt. No. 49. Plaintiff

has not filed an objection, and the time period in which to do so has

expired. See id.

   Upon review for clear error, the Report & Recommendation is accepted

and adopted in all respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 49) is accepted and adopted;

   2. Defendants’ motion for summary judgment (Dkt. No. 40) is GRANTED;

and

                                         -2-
      Case 9:19-cv-00419-DNH-ATB Document 50 Filed 05/27/21 Page 3 of 3




   3. Plaintiff’s complaint is DISMISSED.

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.



Dated: May 27, 2021
       Utica, New York.




                                     -3-
